Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00503-CV

    CHESAPEAKE EXPLORATION, L.L.C., Chesapeake Operating, L.L.C., Jamestown
                 Resources, L.L.C., and OOGC American LLC,
                                  Appellants

                                                  v.

                                 7K INVESTMENTS, LTD., et al.,
                                          Appellees

                    From the 218th Judicial District Court, La Salle County, Texas
                                 Trial Court No. 16-03-00030-CVL
                           Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: June 9, 2021

VACATED AND REMANDED

           On June 29, 2020, appellants filed a notice with this court stating appellants were in

bankruptcy. See TEX. R. APP. P. 8. This appeal and all time periods were accordingly stayed from

the date the bankruptcy petition was filed. See TEX. R. APP. P. 8.2. This court subsequently issued

an order abating this appeal. For administrative purposes, this case was treated as a closed case,

unless and until it is reinstated in accordance with Rule 8.3 of the Texas Rules of Appellate

Procedure.
                                                                                      04-19-00503-CV


       On May 26, 2021, the parties filed a “Joint Motion to Vacate Judgment and Remand

Pursuant to Settlement” moving this court to set aside the district court’s “Corrected Final

Judgment” without regard to the merits and remand the case to the district court to dismiss the

claims pursuant to the parties’ settlement. See TEX. R. APP. P. 42.1(a)(2)(B).

       We order this appeal REINSTATED, and the motion is GRANTED. We VACATE the

district court’s “Corrected Final Judgment” without regard to its merits and REMAND this case

to the district court for rendition of judgment in accordance with the parties’ settlement agreement.

See id. Because the motion does not indicate that the parties agreed otherwise, costs are taxed

against the appellant. See TEX. R. APP. P. 42.1(d).

                                                  PER CURIAM




                                                -2-